          Case 1:19-cr-00339-RA Document 43 Filed 09/30/20 Page 1 of 1




                                    September 29, 2020


Via ECF
                                                                       Application granted.
Honorable Ronnie Abrams
United States District Judge
                                                                       SO ORDERED.
Southern District of New York
40 Foley Square
New York, New York 10007

              Re:    United States v. Ajit and Gulsahil Singh          _____________________________
                           19 Cr. 00339 (RA)                           Ronnie Abrams, U.S.D.J.
                                                                       September 30, 2020
Dear Judge Abrams:

       In light of their bail conditions, both defendants are presently restricted to home
confinement, but permitted to attend medical appointments. Tomorrow, defendant Ajit
Singh has a scheduled medical appointment with a cardiologist in East Meadow, Long Island,
where both defendants reside. However, it is important that my client, Gulsahil Singh,
accompany his ailing father in order to make sure he arrives and returns safely, as well as to
serve as his father’s interpreter. Because this is technically not my client’s medical
appointment, I am respectfully seeking the Court’s permission for Gulsahil to go.

       The government has no objection to this request. Please forgive this last minute
request, but the medical appointment is pressing, and medical appointments were difficult
to schedule.

       Thank you for your attention and consideration.



                                                  Sincerely,

                                                  SULLIVAN | BRILL, LLP



                                                  __________________________
                                                  By: Steven Brill
